Case: 19-60887     Document: 00515683037         Page: 1     Date Filed: 12/22/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 22, 2020
                                  No. 19-60887                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Maria De La Paz Castillo-Cruz; Kevin Abimael Ochoa-
   Castillo,

                                                                        Petitioners,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 371 260
                              BIA No. A208 371 261


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Maria De La Paz Castillo-Cruz and Kevin Abimael Ochoa-Castillo
   petition for review of a decision of the Board of Immigration Appeals (BIA).
   They challenge the denial of relief from removal on four grounds. They


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60887      Document: 00515683037          Page: 2    Date Filed: 12/22/2020




                                    No. 19-60887


   contend that the immigration court lacked jurisdiction due to a defect with
   the notice to appear (NTA), that untranslated portions in the transcript of
   the hearing before the immigration judge (IJ) made a complete understanding
   of the transcript impossible, that they established a well-founded fear of
   future prosecution based on either an imputed political opinion or
   membership in a particular social group, and that they qualify for relief under
   the Convention Against Torture (CAT).
          The BIA’s factual findings are reviewed for substantial evidence.
   Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Under substantial
   evidence review, “this court may not reverse the BIA's factual findings
   unless the evidence compels it.” Wang v. Holder, 569 F.3d 531, 536–37 (5th
   Cir. 2009); 8 U.S.C. § 1252(b)(4)(B). The alien “must show that the
   evidence was so compelling that no reasonable factfinder could conclude
   against it.” Id. By contrast, this court reviews the BIA’s legal determinations
   de novo, “including whether the Board applied an inappropriate standard or
   failed to make necessary findings.” Iruegas-Valdez v. Yates, 846 F.3d 806,
   810 (5th Cir. 2017). If this court determines that the BIA applied an
   inappropriate standard or neglected necessary findings, the court will vacate
   the decision and remand to the BIA. Id. at 811, 813.
          We cannot reach Castillo-Cruz and Ochoa-Castillo’s first argument,
   which is that the immigration court lacked jurisdiction due to the fact that the
   initial NTA did not include the time and place of the hearing, as they failed
   to exhaust the issue by raising it with the BIA. Pereira v. Sessions, 138 S. Ct.
   2105 (2018), on which they rely, was decided before they filed their brief on
   appeal to the BIA. They could have raised Pereira before the BIA on appeal.
   See Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009); see, e.g., Matter of
   Bermudez-Cota, 27 I. & N. Dec. 441 (BIA 2018) (addressing Periera issue).
   Because the issue was not exhausted, we lack jurisdiction to consider it. See
   Omari v. Holder, 562 F.3d 314, 317 (5th Cir. 2009).



                                          2
Case: 19-60887      Document: 00515683037          Page: 3   Date Filed: 12/22/2020




                                    No. 19-60887


          Next, Castillo-Cruz and Ochoa-Castillo fail to show that the errors in
   the immigration hearing transcript require remand. Aliens are entitled to the
   due process of law under the Fifth Amendment in deportation proceedings.
   Vetcher v. Barr, 953 F.3d 361, 369–70 (5th Cir. 2020), petition for cert. filed
   (U.S. June 26, 2020) (No. 19-1437). To succeed on a due process claim, an
   alien must make an initial showing of substantial prejudice. Okpala v.
   Whitaker, 908 F.3d 965, 971 (5th Cir. 2018). Castillo-Cruz and Ochoa-
   Castillo have failed to show substantial prejudice, as the meaning of the eight
   untranslated words in the transcript are clear from context. See id.
          Furthermore, Castillo-Cruz and Ochoa-Castillo have failed to show
   that they have established a well-founded fear of future persecution, either
   on account of an imputed political opinion or due to membership in a
   particular social group. They argued that the MS-13 gang had imputed an
   anti-gang political opinion onto Ochoa-Castillo, and alternatively that Ochoa-
   Castillo belonged to the particular social group of child soldiers from
   Honduras.
          The imputed political opinion argument fails because the petitioner
   “has to establish that the record . . . compels the conclusion that he has a
   well-founded fear that the [gang] will persecute him because of that political
   opinion, rather than because of his refusal to fight with them.” I.N.S.
   v. Elias-Zacarias, 502 U.S. 478 (1992) (internal quotations omitted). Under
   the substantial evidence standard, Castillo-Cruz and Ochoa-Castillo have
   failed to meet this burden. See id.; Wang, 569 F.3d at 536–37.
          The particular social group argument also fails. We have rejected as a
   particular social group young men who seek to resist gang recruitment.
   Orellana-Monson v. Holder, 685 F.3d 519, 521 (5th Cir. 2012). The IJ’s and
   BIA’s rejection of the proposed social group of child soldiers from Honduras
   is supported by substantial evidence, as Castillo-Cruz and Ochoa-Castillo




                                          3
Case: 19-60887      Document: 00515683037           Page: 4    Date Filed: 12/22/2020




                                     No. 19-60887


   make no argument that Ochoa-Castillo ever was an actual child soldier. See
   Wang, 569 F.3d at 536–37. Because they cannot make the showing to obtain
   asylum, Castillo-Cruz and Ochoa-Castillo cannot make the higher showing
   necessary to obtain withholding of removal. See Efe v. Ashcroft, 293 F.3d 899,
   906 (5th Cir. 2002).
          Finally, a claim under the CAT is separate from claims for asylum and
   withholding of removal and require a separate analysis. Efe, 293 F.3d at 906.
   The burden of proof is on the petitioner “to establish that it is more likely
   than not that he or she would be tortured if removed to the proposed country
   of removal.” 8 C.F.R. § 1208.16.
          Torture is “any act by which severe pain or suffering, whether
   physical or mental, is intentionally inflicted . . . when such pain or suffering
   is inflicted by or at the instigation of or with the consent or acquiescence of a
   public official or other person acting in an official capacity.        8 C.F.R.
   § 1208.18(a)(1). The regulations also state that “[t]orture is an extreme form
   of cruel and inhuman treatment and does not include lesser forms of cruel,
   inhuman or degrading treatment or punishment that do not amount to
   torture.” 8 C.F.R. § 1208.18(a)(2). Accordingly, relief requires a two-part
   analysis: (1) is it more likely than not that the alien will be tortured upon
   return to his homeland; and (2) is there sufficient state action involved in that
   torture. Tamara-Gomez, 447 F.3d at 350–51. An applicant “may satisfy his
   burden of proving acquiescence by demonstrating “a government’s willful
   blindness of torturous activity.” Iruegas-Valdez, 846 F.3d at 812 (citations
   omitted).
          The IJ found no particularized threat of torture and determined that
   Castillo-Cruz and Ochoa-Castillo had failed to show that it was more likely
   than not that they would be tortured if they were returned to Honduras. The




                                          4
Case: 19-60887     Document: 00515683037         Page: 5   Date Filed: 12/22/2020




                                  No. 19-60887


   findings of the IJ and BIA are supported by substantial evidence. See Wang,
   569 F.3d at 536–37.
         In conclusion, Castillo-Cruz’s and Ochoa-Castillo’s argument that
   the immigration court lacked jurisdiction due to a defective NTA is
   DISMISSED. The petition for review otherwise is DENIED.




                                        5